RALPH B. GUY, Jr., Circuit Judge,
concurring.
I concur in the result reached by Judge Suhrheinrich, except I would not reject the concept of a “discretionary function” analysis leading to the same conclusion. Like Judge Suhrheinrich, I do not think Congress ever intended the FTCA to be an invitation to parse the rules and regulations of regulatory agencies looking for those functions the agencies arguably were required to perform, and then attempting to have liability follow those functions. When Congress passes statutes and delegates their enforcement to a federal agency, the agency, of course, has no discretion whether to enforce or not. To equate this lack of discretion with waiver of immunity, however, is to miss the point of the discretionary function exception provided by Congress in the FTCA
Aso, like Judge Suhrheinrich, I would prefer an analysis that provided something closer to a bright line test. Here, for example, we have injured miners, whose injuries were the result of their employer’s negligence. It is not difficult to sort out the injured from those responsible. By passing mine safety regulations, the federal government is not substituting itself for the mine owners or assuming their responsibilities.
The very essence of the federal function is to evaluate the mine owner’s compliance with the applicable regulations and then, if noncompliance is noted, to impose some type of remedial course of action to be enforced by the imposition of sanctions if necessary. In short, the government agents are making judgment calls on what is wrong and how to correct it. This, for me at least, equates to the exercise of discretion.